DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clms 2, 3, and 7:  These claims recite “a terminal end part of the guide groove is positioned in a range overlapping the chamfer”.  It is unclear to the Examiner as to how either terminal end of the guide grooves are positioned to overlap the chamfer.  As shown in the Drawings, the terminal ends of the grooves terminate radially inward and radially outward of the chamfer.  Therefore, the limitation is confusing as to whether the terminal ends overlap with the chamfer or if they are internal and external radially to the chamfer.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-290105, hereafter ‘105.
	Re Clm 1: ‘105 discloses a joined component comprising: a first member (1 or 2) that includes a first joint surface (internally facing surface) having an arranging part on which a brazing filler material (11) is arranged; a second member (2 or 1) that is joined to the first member by the brazing filler material, and includes a second joint surface having an accommodating recess that opposes the arranging part (other internally facing surface); a guide groove (5 with 7 and 9) formed in the first joint surface or the second joint surface, and extending from the arranging part or the accommodating recess toward a fringe of the first joint surface or the second joint surface (see figs); and a chamfer (8) formed along the fringe of the first joint surface or the second joint surface, wherein the guide groove communicates to the chamfer (see figs).
	Re Clm 2 (as best understood): ‘105 discloses wherein the first joint surface (of 2) includes the guide groove, the chamfer is formed along the fringe of the second joint surface (of 1), and a terminal end part of the guide groove is positioned in a range overlapping the chamfer (see figs).
	Re Clm 3 (as best understood): ‘105 discloses, wherein the second joint surface (of 2) includes the guide groove, the chamfer is formed along the fringe of the first joint surface (of 1), and a terminal end part of the guide groove is positioned in a range overlapping the chamfer (see figs).

Re Clms 4, 8, and 11:  ‘105 discloses wherein the chamfer has a depth of 0.05 mm or greater and 1.0 mm or less, and a width of 0.1 mm or greater and 1.5 mm or less (see paragraph 0008).
	Re Clm 6, 10, and 13:  ‘105 discloses wherein the first member and the second member are sintered bodies (as described throughout the disclosure).
	Re Clm 7 (as best understood):  ‘105 discloses wherein the second member (1) includes a columnar bridge part (3), the second joint surface is provided on a tip end of the bridge part (fig 1), the first joint surface (of 2) includes a plurality of guide grooves (7) formed radially from the arranging part (groove run radially), the second joint surface includes the chamfer along the fringe (see fig 1), a terminal end part of the guide groove is positioned in a range overlapping the chamfer (See figs), and between the fringe of the second joint surface and a fringe of the bridge part, and the first member and the second member are sintered bodies (described throughout the disclosure).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-290105, hereafter ‘105.
Re Clms 5, 9, and 12: Examiner notes that ‘105 fails to explicitly disclose the depths and widths of the guide grooves.  Examiner does note that the claimed dimensions of chamfer (of claims 4, 8, and 11) are disclosed.  Examiner notes that ‘105 discloses the claimed invention except for the depths and widths of the guide grooves.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the dimensions of the guide groove to be in the ranges as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Examiner also notes that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Therefore, it would have been obvious to one having ordinary skill in the art during undue experimentation to arrive at the claimed depth and width of the guide groove and would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the guide groove of ‘105 with dimensions within the claimed ranges for the purpose of optimization and workability.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678